65 F.3d 186
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Andrea Y. HENDRIX, Petitioner,v.DEPARTMENT OF AGRICULTURE, Respondent.
No. 95-3109.
United States Court of Appeals, Federal Circuit.
Aug. 7, 1995.

1
Todd M. Hughes, Commercial Litigation Branch, U.S. Dept. of Justice, Civ. Div., U.S. Dept. of Justice, Classification Unit, Washington, DC.


2
Gerald Cunningham, Atlanta, GA.


3
D.N.M.


4
APPEAL TRANSFERRED.

ORDER

5
The Petitioner having filed an unopposed motion to transfer the case to the district court to cure want of jurisdiction, and after review and consideration of the motion, and in the interest of justice, the Clerk is directed to transfer this appeal to the United States District Court for the District of New Mexico.


6
SO ORDERED.